■ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on April 30, 1975 (312 So.2d 763) reversing the judgment of the Circuit Court of Pinellas County in the above-styled case, and
Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida, by its opinion and judgment filed February 25, 1976 (329 So.2d 314) and its mandate now lodged in this court, remanded to this court with directions to dispose of the question of costs and to thereafter re*745mand for further proceedings in the trial court, and
Whereas, this court is now of the opinion that the judgment for costs was properly entered.
Now, therefore, it is ordered that the interlocutory appeal on the question of costs is hereby affirmed, and the mandate of this court heretofore issued in this cause on June 10, 1975, is withdrawn. The judgment of this court filed in this cause on April 30, 1975, is vacated, and the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The cause is hereby remanded to the Circuit Court for further proceedings consistent with the opinion and judgment of the Supreme Court.
BOARDMAN, A. C. J., and GRIMES and SCHEB, JJ., concur.